Citation Nr: 1210278	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disorder, claimed as traumatic cataract and glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The Veteran's current right eye disorder clearly and unmistakably pre-existed his active duty service.

2.  The evidence of record demonstrates that the Veteran's current right eye disorder underwent an increase in severity during active duty service.

3.  The clear and unmistakable evidence shows that the increase in severity of the Veteran's right eye disorder during service occurred as a natural progression of the pre-existing right eye disorder.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1113 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a right eye disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a January 2012 readjudication of the Veteran's claim, letters dated in October 2004, January 2007, November 2008, and December 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with two VA examinations with regard to his right eye disorder, and he has not indicated that he found the VA examinations provided to be inadequate.  Moreover, the Board finds the October 2011 VA opinion provided to be adequate, as it is based on a complete review of the Veteran's claims file and provides sufficient rationale to adjudicate the claim on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Veteran contends that his current right eye disorder is related to active duty service.  In various lay statements, the Veteran reported that he has had glaucoma since active duty service, and that during service, he spilled some gasoline in his eye and later went to the doctor who told him that he had eye problems.  He also argued that he had 20/20 corrected vision, bilaterally, and no evidence of cataract or glaucoma prior to military service; that he had no eye problems at service entrance; that he was first found to have glaucoma in his right eye after two years of military service; and that the diagnosis of glaucoma was made after he spilled gasoline in his eyes.

During a March 2003 hearing before the Board, the Veteran testified that he believed that his eye disorder was caused by gasoline that was splashed into his eye during military service.  The Veteran reported that the gasoline burned, and that he had difficulty washing it out.  He noted that his eyes continued to burn and turned red, so he sought medical treatment that same day.  He stated that he was referred to another doctor who told him that he had a cataract and glaucoma.  He denied having any problems with his eyes prior to spilling gasoline in them.  The Veteran further reported that he has continued to have right eye problems since service discharge, and that the problems have progressively gotten worse.  The Veteran also noted that during service in the U.S. Naval Reserves prior to his entrance into active duty service, his glasses broke while he was standing out in the sun, and he could not keep his eye open and had eye pain, so he went to sick bay but was informed that they could not do anything for him because he was a civilian.

A March 1964 enlistment examination for the U.S. Naval Reserves reflects that the Veteran's eyes were normal on examination, but that the Veteran's distant vision was 20/40 in the right eye and 20/40 in the left eye, corrected to 20/20 by lens.  An opthalmoscopic examination and examination of the pupils and ocular motility were normal.  In a report of medical history completed at that time, the Veteran reported that he had a history of wearing glasses, but denied eye trouble.  A July 1964 enlistment examination for the U.S. Marine Corps notes that the Veteran's eyes, opthalmoscopic examination, and ocular motility were normal, but that the Veteran's pupils were abnormal.  The examination report indicates that the Veteran had a pterygium in the right eye encroaching upon the cornea by 2 millimeters (mm.).  The Veteran's vision was reported to be 20/20, bilaterally.  In a report of medical history completed at that time, the Veteran reported a history of wearing glasses, but denied having a history of eye trouble.  

A July 1965 service treatment record reflects that the Veteran reported that he received a blow to the right eye with a brick at age 12, and that he was hospitalized for one week.  Examination of the right eye revealed 20/40 vision in the right eye, -3.00 sphere, -2.00 cylinder, 105 axis, and deep cupping.  Unaided vision was 20/100 and 20/20, but the record does not indicate which eye had 20/100 vision and which eye had 20/20 vision.  The Veteran did not report subjective high pressure symptoms.  The diagnosis was possible glaucoma.  Another July 1965 service treatment record notes that the Veteran reported that at age 12, a friend hit him on the right eye with a brick, and that he was hospitalized with both eyes patched.  He noted that since then, the vision in his right eye had been poor.  The Veteran indicated that he was not given glasses until age 18.  He reported that he wore glasses at that time but that his right eye was otherwise asymptomatic.  The examiner found cupping of the right eye and tension.  Physical examination of the right eye revealed 20/100 +1 vision in the right eye with -5.00 sphere, +2.00 cylinder, and 15 axis.  Fundus examination showed deep cupping of the optic disc in the right eye.  Slit lamp examination of the right eye showed a healed corneal laceration extending from 4 o'clock to the mid cornea.  The anterior chamber was clear and deep.  There was a flower shape lens opacity typical of traumatic cataract.  Right eye pressure was 4.5/10 grams (gm.).  The diagnoses were glaucoma, right eye, secondary to trauma, existed prior to service; cataract, right eye, secondary to trauma, existed prior to service; and tear, right cornea, traumatic, existed prior to service.  The examiner concluded that the Veteran did not meet the standards for induction.

A July 1965 service treatment record reflects that unaided visual acuity in the right eye was 20/100, and that old prescription acuity was 20/70.  Static retinoscopy showed -3.00 sphere, 2.00 cylinder, and 100 axis in the right eye.  Manifest refraction showed -3.00 sphere, -2.00 cylinder, and 105 axis in the right eye with visual acuity of 20/40.  Opthalmoscopic examination of the right eye showed deep cupping and possible old choroidal tear.  External examination of the right eye revealed an old healed corneal abrasion with pannus.  The record noted a past history of trauma to the right eye at age 12 which resulted in hospitalization for one week.  

In September 1965, the Veteran underwent a Medical Examination Board.  The primary diagnosis was secondary glaucoma in the right eye.  The Medical Board concluded that the Veteran's diagnosis was not due to his own misconduct, was not incurred in the line of duty, existed prior to entry to service, and was not aggravated by service.  The record notes that during a routine physical examination, the Veteran was found to have deep cupping and elevated tension of the right eye, and that on admission to the hospital, the Veteran appeared to be asymptomatic and had no complaints.  The report indicates that past history revealed that at the age of 12, the Veteran was hit in his right eye with a brick.  He was immediately hospitalized and kept in the hospital with both eyes patched for a week.  Since then, the Veteran has had poor vision in his right eye, but he never wore glasses until six years later at the age of 18.  Physical examination revealed right eye visual acuity of 20/100, corrected with a -5.00 sphere with a plus -2.00 x 15 to 20/70.  Right eye intraocular tension was 4.5/10 gm.  Funcuscopic examination of the right eye revealed a clear media with a normal fundus except for a moderate to deep cupping of the optic disc.  Slit lamp examination revealed an opacity of the right cornea (scar), extending from about the 3 o'clock limbus toward the mid-cornea.  The anterior chamber was very deep and clear.  The lens had a flower-shaped cortical opacity.  Gonioscopic examination of the right eye revealed a recess angle with a large cyclodialysis from about 4 to 8 o'clock, clockwise.  A few fine anterior peripheral synechias were noted.  The iris was flat.  Water drinking and coefficient of outflow test both gave a flat curve.  Visual field as performed with a 3 mm. white object a 1 meter distance with the right eye revealed a large blind spot with a seidel scotoma.  There was also upper nasal defect.  Throughout hospitalization, the Veteran was asymptomatic.  With medication, the intraocular tension of the right eye came down to within normal limits.  The diagnoses were secondary glaucoma to the right eye (recess angle due to trauma); right eye cataract due to injury; and corneal opacity due to trauma (laceration).  It was recommended that the Veteran be discharged from service.  

Another September 1965 record reflects diagnoses of secondary glaucoma in the right eye, right eye cataract due to injury, and corneal opacity due to trauma in the right eye, and that all of those disorders existed prior to service, were not incurred in the line of duty, were not a result of misconduct, and were not aggravated by service.  The Veteran was discharged from the U.S. Marine Corps.

In February 1966, the Veteran underwent a VA examination.  He reported that he had a trauma to the right eye when he was a child and that there was a difference in visual acuity between his two eyes prior to service entrance.  He did not recall visual symptoms after his injury.  He reported that he first got glasses at the age of 18 and had 20/40 vision in the right eye, but could see 20/20 in the right eye with glasses.  He noted that during boot camp, his glasses were broken and that the hot sun irritated his eyes.  He reported that he developed blurred vision with pins and needles sensation and photophobia during service.  He stated that he saw a private physician who told him that his eyes were worse after not wearing glasses, and about a year later he was diagnosed with glaucoma by a Navy doctor.  He indicated that on one occasion while in training, he got dirt in his eye.  The diagnoses were uncontrolled traumatic glaucoma in the right eye; right eye corneal scar; right eye compound myopic astigmatism; right eye visual field changes consistent with glaucoma; and right eye traumatic mydriasis.  

Private medical treatment records from April 1975 through January 2009 reveal diagnoses of, and treatment for, a right eye disorder, to include glaucoma and cataract.  An April 1975 treatment record notes that the Veteran had an old injury to the right eye and that he was discovered to have cataract and glaucoma in the right eye seven to eight years before, during service.  

In an April 1999 letter, W. T., Jr., M.D. noted that he first examined the Veteran in 1975 at which time he stated that he had an injury to his right eye at the age of 10 and that he was discovered to have cataract and glaucoma in the right eye during military service.  Dr. T. opined that the Veteran's "eye condition was a result of his old injury, but became manifested during his military service."  

A March 2003 private treatment record from S. H., M.D. notes that the Veteran reported that he wished to apply for disability benefits from VA and stated that in 1964 during military service, he had sunlight exposure which irritated his eye.  He also reported that he had gasoline exposure to his right eye six months later, which caused continued redness and irritation.  In a March 2004 letter, Dr. H. reported that the Veteran "has a history of injury to his right eye many years ago and has sustained severe traumatic glaucoma and cataract in the left eye causing him legal blindness."  In a January 2009 letter, Dr. H. noted that the Veteran stated that he was involved with an injury related to gasoline exposure to his right eye during active duty service and that, "[s]ince then, he has had clinically significant vision disability in his right eye."

In an October 2007 statement, the Veteran's mother reported that the Veteran wore corrective lenses in high school which corrected his vision to 20/20, bilaterally, and that he had no difficulties with his vision while wearing his corrective lenses.  She noted that he had no vision problems prior to his entrance into active duty service.

In January 2011, the Veteran underwent a VA eye examination.  The Veteran reported a history of right eye disorder with three surgeries, including laser trabeculoplasty, trabeculectomy, and ahmed valve shunt surgery.  The Veteran stated that at the age of 12, he was hit in the right eye with a brick.  He also indicated that during service, gas was spilled in his face and eyes.  He noted symptoms including redness and loss of vision in the right eye.  

Physical examination revealed that there was no diplopia.  Funduscopic examination of the right eye was abnormal.  The optic nerve had pallor and was cupped.  The examiner was unable to discern the detail of the structure due to a cataract.  The examiner was unable to view the vessel, macula, and periphery.  The media was not clear due to a dense cataract.  There was a visual field defect and a full field scotoma in the right eye, which was centrally located.  The right eye lacked light perception and visual acuity was worse than 5/200.  Slit lamp findings in the right eye were also abnormal.  The lids and lacrimal were normal.  The sclera and conjunctiva revealed 3+ diffuse injection, large bullous elevation, superior, temporally, and overlying the ahmed valve.  Examination of the cornea showed line opacity starting at 4:30 at limbus and stretching toward the line of sight with a small amount of neovascularization at the limbal area of the scar.  The anterior chamber was deep and quiet with a tube shunt.  There was mild diffuse atrophy in the iris with patent superior surgical peripheral iridectomy.  There was stellate anterior cortical opacity consistent with a traumatic cataract in the lens.  The eye lens was intact with 4+ nuclear sclerosis with brunescence and 2+ anterior cortical sheeting.  Tonometry of the right eye revealed eye pressure of 29 millimeters of mercury.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There were residuals of a healed eye injury, including a corneal scar, traumatic cataract, angle recession leading to glaucoma, and traumatic glaucoma in the right eye.  The diagnoses were traumatic end-stage glaucoma in the right eye; traumatic mature cataract in the right eye; and corneal scar in the right eye.

After thoroughly reviewing the evidence in the Veteran's claims file, the VA examiner concluded that the Veteran's current right eye disorder, to include traumatic cataract and glaucoma, "was not caused by or aggravated by his military service, to include spilling of gasoline in his right eye."  The VA examiner explained that although the disorders were identified while the Veteran was in service, his glaucoma, cataract, and corneal scar were "secondary to an injury incurred when he was 12 years old where he was hit with a brick in the right eye."  The examiner noted that this injury "led to the corneal scar (which is likely what was documented as a pterygium OD at his entrance physical to the examiner's gross observation at that time), the traumatic cataract, and the development of the traumatic glaucoma."  The examiner also reported that, "due to a lapse in diagnosis initially, the patient began losing vision from the glaucoma while in service" and that "[d]ue to the patient's visit to the eye doctor in his service time (possibly from his gasoline spill incident although this is never documented except through patient testimony and history), these conditions were identified."  The examiner reported that the cataract and corneal scar were stable and did not require intervention at that time, but that the glaucoma was assessed and treated in the hospital while the Veteran was in service, and once it was stable, he was discharged from the military.  The examiner further noted that the glaucoma progressed after the Veteran was discharged from service, initially due to a period of lapse in treatment, and later due to the natural progression of the condition, and has led to blindness in the right eye.

In an October 2011 VA medical opinion, the examiner who provided the January 2011 VA opinion stated that the Veteran's "pre-existing right eye disorder noted on his service entrance examination was not aggravated by active duty service."  The examiner explained that glaucoma is an aggressive disease that causes loss of visual field and visual acuity over time, and sometimes over a short time, if untreated.  "Per literature and specialists in glaucoma, traumatic glaucoma typically requires agressive [sic] treatment, eventually leading to glaucoma surgeries and blindness even with intense treatment, and will progress faster than a non-traumatic glaucoma."  The examiner stated that the Veteran's "vision worsened during service because of the natural progression of the traumatic glaucoma and cataracts, not because of any amount of service time or the incident of the reported gasoline spill by the veteran . . ." and that the Veteran's "pre-existing right eye disorder during service occurred as a result [of] the natural progression of the disease, not due to service."

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

During the pendency of this appeal the regulation governing the presumption of soundness and aggravation was revised, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

Although neither the Veteran's March 1964 entrance examination for the U.S. Naval Reserves nor the July 1964 service entrance examination show diagnoses of right eye cataracts or glaucoma, they do show findings of defective right eye vision and a pterygium in the right eye encroaching upon the cornea by 2 mm.  As noted by the January 2011 VA examiner, the corneal scar from the right eye injury at age 12 is likely what was documented as a pterygium in the service entrance examination.  Accordingly, even though glaucoma and cataract were not found, the evidence reflects that a right eye defect was noted at service entrance.  See 38 C.F.R. § 3.304(b) (noting that only where a condition is recorded in an examination report is it presumed to pre-exist service).  Accordingly, the Board finds that a right eye disorder was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board acknowledges that the Veteran's service treatment records show a worsening of his right eye symptoms during active duty service.  Thus, the presumption of aggravation attaches.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, there is clear and unmistakable evidence to rebut the presumption of aggravation in this case.  Id.  Specifically, the October 2011 VA examiner concluded that "the worsening of the Veteran's pre-existing right eye disorder during service occurred as a result [of] the natural progression of the disease, not due to service."  In support of the opinion, and in the January 2011 VA opinion, the VA examiner explained that "due to a lapse in diagnosis initially, the patient began losing vision from the glaucoma while in service" and that the disease was identified during an eye examination during service.  The VA examiner found that the Veteran's "glaucoma, cataract, and corneal scar are secondary to an injury incurred when he was 12 years old where he was hit with a brick in the right eye."

While there is private medical evidence suggesting a link between the Veteran's current right eye disorder and active duty service, none of the private medical evidence addresses the issue of whether the Veteran's pre-existing right eye disorder underwent a permanent increase in severity as a result of his active duty service or whether the increase in disability was a result of the natural progression of the disease.  Although Dr. T. stated that the Veteran's "eye condition was a result of his old injury, but became manifested during his military service," Dr. T. did not provide an opinion as to whether the increase in severity during service was a result of the natural progress of the disease or whether it was due to an event during active duty service.  While the January 2009 private treatment letter from Dr. H. notes that the Veteran "was involved with an injury related to gasoline exposure to his right eye" and that "[s]ince then, he has had clinically significant vision disability in his right eye," Dr. H. did not address the evidence of record concerning the Veteran's pre-existing right eye injury and its relation to the Veteran's current right eye disorder.  Accordingly, the Board affords little probative weight to these opinions in determining whether the Veteran's right eye disorder underwent a permanent increase in severity during service as a result of the natural progression of his pre-existing right eye disorder or because of an inservice injury to his right eye.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007) (footnote omitted).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The Veteran reported that he experienced an increase in right eye symptomatology during active duty service.  The Veteran's statements regarding the worsening of his right eye symptoms are supported by the medical evidence of record, and are competent and credible evidence.  Layno, 6 Vet. App. at 469.

However, to the extent that the Veteran asserts that the increase in severity of the his right eye symptoms occurred as a result of having splashed gasoline in his eye, as opposed to the natural progress of his pre-existing right eye disorder, the Board finds that as a layman, his statements are not competent evidence of aggravation of a disorder beyond its natural course.  38 U.S.C.A. § 1153; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent opinion regarding aggravation of a medical disorder beyond its natural progression.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's lay assertions of aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

There is no competent and probative evidence of record supporting the Veteran's contention that the worsening of his right eye symptoms during service represents an aggravation of his pre-existing right eye disorder beyond its natural course or natural progression.  With that said, however, the evidentiary burden is on VA to show that the Veteran's pre-existing right eye disorder was not aggravated beyond its natural course by clear and unmistakable evidence.  See Cotant, 17 Vet. App. at 132.  As discussed above, after a thorough review of the Veteran's claims file and a clinical examination and interview of the Veteran, the VA examiner who provided both the January 2011 and October 2011 opinions opined that although the Veteran's right eye disorder underwent an increase in disability during active duty service, this increase in disability was the result of the natural progress of his disease, and not as a result of an event or injury that occurred during service, to include having splashed gasoline in his eye.  As noted, this is the only competent and probative evidence of record addressing the issue of whether the Veteran's inservice symptoms were a result of the natural progression of his pre-existing disorder or were due to an event that occurred during service.  

The Board has determined that the Veteran's right eye disorder pre-existed his active duty service.  Moreover, the Board also finds that although the Veteran's right eye disorder underwent an increase in severity during active duty service, the clear and unmistakable evidence shows that this increase in severity occurred as a natural progression of the pre-existing right eye disorder, and not as a result of an inservice event or injury, to include having splashed gasoline in his eye.  As such, the presumption of the Veteran's sound condition upon entry has been rebutted by clear and mistakable evidence, and that the presumption of aggravation has been rebutted by clear and unmistakable evidence as well.  Accordingly, service connection for a right eye disorder is not warranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a right eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


